DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 amending claims 1, 12, and 18 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claim 1-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20180072972) in view of Williams et al. (US Pat. Pub. 20100129490) and Chicoye et al. (US Pat. No. 4068005), hereinafter referred to as Chicoye ‘005.
Regarding Claim 1, Shin discloses a device comprising:  a fermentation vessel (fig. 2A, 102, fermentation vessel); a pressure sensor (113, pressure sensor) connected to a controller (120, controller, shown connected to 113, pressure sensor in fig. 1E) and positioned to measure pressure inside said fermentation vessel (fig. 2A shows 113, pressure sensor, connected to the vessel via a conduit); a pressure relief valve (fig. 2B depicts a relief valve [no item number given] in the upper left portion of the figure); a pressure regulator having a first set point (para. [0110] describes the operation of a solenoid valve to maintain the target pressure [i.e. the solenoid valve regulates pressure to maintain a setpoint pressure]); said controller (120, controller) configured to: determine that a pressurized fermentation cycle is expected to be completed inside said vessel (see para. [0096] wherein step 303 initializes fermentation by setting a desired starting pressure based on the recipe for a given beer; and para. [0100] and fig. 3B step 308, wherein the controller determines whether the desired fermentation has been reached [i.e. fermentation is expected to be completed] and if it is not the step returns to step 303 to repeat the process); said pressurized fermentation cycle comprising a primary fermentation cycle (see para. [0096] and para. [0098] where a desired pressure is set at step 303, and step 305 begins fermentation at the parameters of step 303 [i.e. 
Regarding said pressure relief valve, although Shin teaches two embodiments with one being item 100, device, of fig. 2A, and the other being item 400, device, of fig. 2B, para. [0076] describes device 100 and that a plethora of additional or alternative configurations are possible some of which are shown in FIG. 2B (e.g. device 100 configured with pressure relief of device 400).  It would have been obvious to one of 
Shin is silent on a lid wherein said pressure sensor is mounted to said lid; said pressure relief valve mounted to said lid; said pressure regulator beinq mounted to said lid; and the pressurized fermentation cycle being performed between 5 psig and 10 psig.
Williams teaches a lid (para. [0084] describes the entire top portion can be a removable lid) comprising: said pressure sensor (fig. 1, 215, pressure gauge); said pressure relief valve (205, relief valve); and said pressure regulator (200, pressure regulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin to incorporate the teachings of Williams to have the lid comprise said pressure sensor, said pressure relief valve, and said pressure regulator.  Doing so is the combination of prior art elements according to known methods (said pressure sensor, said pressure relief valve, and said pressure regulator with the functions of Shin with the device location of Williams) according to known methods (method of relocating of parts) to yield the predictable results of having the said pressure sensor, said pressure relief valve, and said pressure regulator with the lid.  Additionally, doing so is a rearranging parts of an invention which involves only routine skill in the art (MPEP 2144.04, VI-C). In re Japikse, 181 F.2d 1019, 86 USPQ 70 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Chicoye ‘005 teaches said pressurized fermentation cycle (see abstract) wherein the pressurized fermentation cycle is performed between 5 psig and 10 psig (see col. 2, lines 40-44, wherein the preferred fermentation overpressure is 2-12 psig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams to incorporate the teachings of Chicoye to incorporate a pressurized fermentation cycle being performed between 5 psig and 10 psig.  Doing so accelerates the fermentation of a beer without the resulting beer having an undesirable winey flavor not normally associated with beer as taught by Chicoye ‘005 (see col. 1, lines 64-68, and col. 2, lines 40-44).
Regarding claim 2, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 1, and Shin further teaches said controller further configured to: determine that said fermentation cycle has begun (para. [0098] and [0099] and fig. 3B items 305, where fermentation may being, 306, where brix/sg measurements are taken, and 307, which determines the fermentation status based on the brix/sg measurement); measure an initial pressure increase inside said vessel during said fermentation cycle (para. [0099] describes that Bris/SG measurements may be obtained from the pressure 
Regarding claim 3, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 1, and Shin further teaches further comprising: a temperature sensor (fig. 1E, item 111, temperature sensor); said controller further configured to: receive a temperature reading from said temperature sensor (para. [0012] describes the fermentation controller determining fermentation status based on an equation using temperature, and para. [0111] provides the detail that the temperature measurement comes from the temperature sensor); and determine that said fermentation cycle has ended based at least in part on said temperature reading (para. [0100] describes the controller determining if the desired fermentation has been reached at fig. 3B, step 308, which is a result of step 307, determine fermentation status based on measured Brix/SG [para. [0111] describes that Brix/SG measurements may be obtained using the temperature measurements previously described).
Regarding claim 4, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 3, and Shin further teaches said temperature sensor being configured to measure ambient temperature (fig. 2A, item 111, temperature sensor is shown in the air flow path that surrounds 102, fermentation vessel, thereby measuring the air temperature around the vessel [i.e. ambient temperature]).
Regarding claim 5, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 3, and Shin further teaches said temperature sensor being configured to measure temperature inside said vessel (fig. 2A, item 111, temperature sensor is shown 
Regarding claim 6, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 5, and Shin further teaches said temperature sensor being configured to measure liquid temperature of said fermentation cycle (fig. 2A, item 111, temperature sensor is shown in the air flow path that surrounds 102, fermentation vessel, thereby measuring the air temperature surrounding the vessel [i.e. ambient temperature], with the surrounding temperature being equivalent to temperatures inside the vessel, and this sensor configuration providing temperature readings of the liquid temperature inside said vessel).
Regarding claim 9, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 1, and Shin further teaches a valve being a valve controllable by said controller (para. [0110] describes the operation of a solenoid valve to maintain the target pressure, with para. [0102] describing valve 114 being opened and closed to maintain pressure).
Shin in view of Williams and Chicoye ‘005 is silent on wherein said pressure relief valve being a valve controllable by said controller.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have said pressure relief valve being a valve controllable by said controller, since it has been held that broadly providing a mechanical or automatic means to replace manual activity (e.g. a user manually operating the pressure relief valve) which has In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Alternatively, Shin teaches a valve being controllable by said controller (para. [0110] describes the operation of a solenoid valve to maintain the target pressure, with para. [0102] describing valve 114 being opened and closed to maintain pressure).  Thus, it would have been obvious to one of ordinary skill in the art to have said pressure relief valve being a valve controllable by said controller, as improving a particular device (pressure relief valve), based upon the teachings of such valve improvement in Shin, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the pressure relief valve of Shin, and the results would have been predictable and readily recognized, that automating the pressure relief valve by using a solenoid, for example, would have facilitated automatic control of the pressure relief valve by the controller, thereby eliminating the need for a human operator to manually .

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Williams, Chicoye ‘005, and McIntyre et al. (US Pat. Pub. 20190169014).
Regarding claim 7, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 1, but is silent on said pressure relief valve being a manual valve.
McIntyre teaches a similar beer beverage system (see abstract) wherein said pressure relief valve (fig. 1, item 220, manual valve; para. [0095] providing a description of a user manually operating the valve for pressure relief) being a manual valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams and Chicoye ‘005 to incorporate the teachings of McIntyre by making said automatic valve a manual valve. Doing so is the simple substitution of one known element (automatic valve of Shin) for another (manual valve of McIntyre) to obtain predictable results of relieving a pressurized vessels pressure, as taught by McIntyre (para. [0095]). 
Regarding claim 8, Shin in view of Williams, Chicoye ‘005 and McIntyre teach the device of claim 7, and Shin further teaches said controller further configured to: alert a user (Shin para. [0105] describes the controller alerting the user).
Shin in view of Williams, Chicoye ‘005 and McIntyre is silent on wherein said controller further configured to: alert a user to relieve pressure using said pressure relief valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams, Chicoye ‘005 and McIntyre to incorporate the further teachings of McIntyre by replacing the automatic valve function of Shin wherein the controller performs actions for a valve to open and relieve pressure in the vessel with the manual relief valve of McIntyre wherein the controller performs actions to alert a user to manually relieve pressure in the vessel.  Doing so is the simple substitution of one known element (automatically opening the valve of Shin) for another (manual opening the manual relief valve of McIntyre) to obtain predictable results of relieving a pressurized vessel’s pressure, as taught by McIntyre (para. [0095]). 

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Williams, Chicoye ‘005 and Watson et al. (US Pat. Pub. 20160201018).
Regarding claim 10, Shin in view of Williams and Chicoye ‘005 teaches the device of claim 1, and Shin further teaches said vessel being a pressure vessel.
Shin in view of Williams and Chicoye ‘005 is silent on wherein said vessel being a pressure vessel is capable of at least 10 psig.
Watson teaches a similar beer brewing vessel [see para. [0002]) wherein a pressure vessel is capable of at least 10 psig (para. [0181] describes maintaining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams and Chicoye ‘005 to incorporate the teachings of Watson to have the pressure vessel capable of at least 10 psig.  Doing so provides a vessel which can withstand a pressurized environment where the fermenting wort naturally carbonates the beverage, as taught by Watson (para. [0181]).
Regarding claim 11, Shin in view of Williams, Chicoye ‘005 and Watson teach the device of claim 10, but is silent on wherein said first set point being at least 5 psig.
Chicoye ‘005 further teaches wherein said first set point being at least 5 psig (see col. 2, lines 40-44, wherein the preferred fermentation overpressure is 2-12 psig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view Williams, Chicoye ‘005 and Watson to incorporate the further teachings of Chicoye ‘005 to have said first set point being at least 5 psig.  Doing so accelerates the fermentation of a beer without the resulting beer having an undesirable winey flavor not normally associated with beer as taught by Chicoye ‘005 (see col. 1, lines 64-68, and col. 2, lines 40-44).

Claim 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20180072972) in view of Chicoye et al. (US Pat. No. 4068005), hereinafter referred to as Chicoye ‘005.

Regarding claim 12, Shin discloses a controller for a fermentation system (fig. 1E, 120, controller), said fermentation system having a pressure sensor (113, pressure sensor) generating a pressure signal representing pressure inside a fermentation vessel (fig. 2A shows 113, pressure sensor, connected to the vessel via a conduit), said controller adapted to: determine that a pressurized fermentation cycle is expected to be completed inside said vessel (see para. [0096] wherein step 303 initializes fermentation by setting a desired starting pressure based on the recipe for a given beer; and para. [0100] and fig. 3B step 308, wherein the controller determines whether the desired fermentation has been reached [i.e. fermentation is expected to be completed] and if it is not the step returns to step 303 to repeat the process); said pressurized fermentation cycle comprising a primary fermentation cycle (see para. [0096] and para. [0098] where a desired pressure is set at step 303, and step 305 begins fermentation at the parameters of step 303 [i.e. primary fermentation starts at the desired starting pressure]); cause said pressure to be relieved inside said vessel (para. [0098] describes a process of open fermentation [fermentation when the vessel is opened to the atmosphere relieving any internal pressure], with the fermentation process measured at multiple times by closing valve 114 and monitoring the rate in change of pressure, and then returning to open fermentation); detect that pressure has been relieved inside said vessel from said pressure sensor (para. [0089] further describes the pressure measurement technique wherein fig. 3a, item 203, is the point when the system is closed for measuring pressure, with para. [0098] describing measuring the change in pressure when the valve is closed which requires measuring a starting pressure [i.e. detecting pressure of relieved vessel]); measure a pressure increase inside said vessel 
Shin is silent on wherein said pressurized fermentation cycle being performed between 5 psig and 10 psig.
Chicoye ‘005 teaches said pressurized fermentation cycle (see abstract) wherein pressurized fermentation cycle being performed between 5 psig and 10 psig (see col. 2, lines 40-44, wherein the preferred fermentation overpressure is 2-12 psig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin to incorporate the teachings of Chicoye ’005 to incorporate the pressurized fermentation cycle being performed between 5 psig and 10 psig.  Doing so accelerates the fermentation of a beer without the resulting beer having an undesirable winey flavor not normally associated with beer as taught by Chicoye ‘005 (see col. 1, lines 64-68, and col. 2, lines 40-44).
Regarding claim 13, Shin in view of Chicoye ‘005 teaches the controller of claim 12, and Shin further teaches being further configured to: determine that said fermentation cycle has begun (para. [0098] and [0099] and fig. 3B items 305, where fermentation may being, 306, where brix/sg measurements are taken, and 307, which determines the fermentation status based on the brix/sg measurement); measure an 
Regarding claim 14, Shin in view of Chicoye ‘005 teaches the controller of claim 13, and Shin further teaches being further configured to: receive a temperature reading from said temperature sensor (para. [0012] describes the fermentation controller determining fermentation status based on an equation using temperature, and para. [0111] provides the detail that the temperature measurement comes from the temperature sensor); and determine that said fermentation cycle has ended based at least in part on said temperature reading (para. [0100] describes the controller determining if the desired fermentation has been reached at fig. 3B, step 308, which is a result of step 307, determine fermentation status based on measured Brix/SG [para. [0111] describes that Brix/SG measurements may be obtained using the temperature measurements previously described).
Regarding claim 16, Shin in view of Chicoye ‘005 teaches the controller of claim 12, and Shin further teaches being configured to: alert a user that said fermentation cycle has ended (Shin para. [0083] describes a display coupled to the controller indicating to the user the fermentation status; para. [0100] describes that when the desired fermentation is complete the process moves to carbonization [see fig. 3B moving from step 309 to 311], with para. [0103] describing the controller outputting a 
Regarding claim 17, Shin in view of Chicoye ‘005 teaches the controller of claim 12, and Shin further teaches being further configured to: receive a recipe comprising ingredients (para. [0095] describes the controller being provided instructions in a stored memory recipe comprising actions for ingredients); and estimate a length for said fermentation cycle based at least in part on said ingredients (para. [0086] describes a barcode on the brewing product detected and transmitted to the controller directing the controller to access a certain recipe, and para. [0087-0089] describe the controller controlling the fermenting process to match an ideal brix/SG profile and fermentation level for a particular, with fig. 3A showing the curves with respect to time [said curves being the estimate of length for said fermentation cycle based in part on recipe ingredients). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chicoye ‘005, and McIntyre et al. (US Pat. Pub. 20190169014).
Regarding claim 15, Shin in view of Chicoye ‘005 teaches the controller of claim 12, and Shin further teaches the controller being configured to: alert a user (Shin para. [0105] describes the controller alerting the user).
Shin in view of Chicoye ‘005 is silent on wherein said controller further configured to: alert a user to relieve pressure using said pressure relief valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Chicoye ‘005 to incorporate the teachings of McIntyre by replacing the automatic valve function of Shin (see para. [0110] which describes the operation of a solenoid valve to maintain the target pressure, with para. [0102] describing valve 114 being opened and closed to maintain pressure) wherein the controller performs actions for a valve to open and relieve pressure in the vessel, with the manual relief valve operation of McIntyre, resulting in a combination where the controller performs actions to alert a user to manually relieve pressure in the vessel.  Doing so is the simple substitution of one known element (automatically opening the valve of Shin) for another (manual opening the manual relief valve of McIntyre) to obtain predictable results of relieving a pressurized vessel’s pressure, as taught by McIntyre (para. [0095]). 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Williams et al. (US Pat. Pub. 20100129490), Dumm (US Pat. No. 6276264), and Chicoye ‘005.
Regarding claim 18, Shin discloses a removable lid (fig. 5B, 1100, Cap assembly) for a pressure vessel (1001, growler); a pressure sensor (113, pressure sensor) connected to a controller (120, controller, shown connected to 113, pressure sensor in fig. 1E) and positioned to measure pressure inside said vessel (fig. 2A shows 
Regarding said pressure relief valve, although Shin teaches two embodiments with one being item 100, device, of fig. 2A, and the other being item 400, device, of fig. 2B, para. [0076] describes device 100 and that a plethora of additional or alternative configurations are possible some of which are shown in FIG. 2B (e.g. device 100 configured with pressure relief of device 400).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin fig. 2A with the relief valve of fig. 2B, as doing so provides a pressure relief device directly connected to the pressure vessel without any intervening valves which could be inadvertently closed and prevent the pressure relief device from safely relieving excess pressures in the vessel.
Shin is silent on said removable lid comprising: said pressure sensor; said pressure relief valve; said pressure regulator; and said controller; and the pressurized fermentation cycle beinq performed between 5psiq and 10psig.
Williams teaches said removable lid (para. [0084] describes the entire top portion can be a removable lid) comprising: said pressure sensor (fig. 1, 215, pressure gauge); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin to incorporate the teachings of Williams to have the lid comprise said pressure sensor, said pressure relief valve, and said pressure regulator.  Doing so is the combination of prior art elements according to known methods (said pressure sensor, said pressure relief valve, and said pressure regulator with the functions of Shin with the device location of Williams) according to known methods (method of relocating of parts) to yield the predictable results of having the said pressure sensor, said pressure relief valve, and said pressure regulator with the lid.  Additionally, doing so is a rearranging parts of an invention which involves only routine skill in the art (MPEP 2144.04, VI-C). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Dumm teaches said removable lid (19, dome top, in figs. 1 and 2) comprising: said controller (fig. 1, item 30, control system; shown connected to 19, dome top, in figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Chicoye ‘005 teaches a pressurized fermentation cycle (see abstract) wherein the pressurized fermentation cycle being performed between 5 psig and 10 psig (see col. 2, lines 40-44, wherein the preferred fermentation overpressure is 2-12 psig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams and Dumm to incorporate the teachings of Chicoye ‘005 to incorporate the pressurized fermentation cycle being performed between 5 psig and 10 psig.  Doing so accelerates the fermentation of a beer without the resulting beer having an undesirable winey flavor not normally associated with beer as taught by Chicoye ‘005 (see col. 1, lines 64-68, and col. 2, lines 40-44).
Regarding claim 19, Shin in view of Williams, Dumm, and Chicoye ‘005 teach the removable lid of claim 18, and Shin further teaches wherein said controller further configured to: determine that said fermentation cycle has begun (para. [0098] and [0099] and fig. 3B items 305, where fermentation may being, 306, where brix/sg measurements are taken, and 307, which determines the fermentation status based on the brix/sg measurement); measure an initial pressure increase inside said vessel during said fermentation cycle (para. [0099] describes that Bris/SG measurements may be obtained from the pressure measurements previously described); and determine an estimated future time when said fermentation cycle is to be completed (para. [0083] describes 126, display module, coupled to the controller to display fermentation status and time remaining).
Regarding claim 20, Shin in view of Williams, Dumm, and Chicoye ‘005 teach the removable lid of claim 19, and Shin further teaches a temperature sensor (111, temperature sensor); said controller further configured to: receive a temperature reading from said temperature sensor (para. [0012] describes the fermentation controller determining fermentation status based on an equation using temperature, and para. [0111] provides the detail that the temperature measurement comes from the temperature sensor); and determine that said fermentation cycle has ended based at least in part on said temperature reading (para. [0100] describes the controller determining if the desired fermentation has been reached at fig. 3B, step 308, which is a result of step 307, determine fermentation status based on measured Brix/SG [para. [0111] describes that Brix/SG measurements may be obtained using the temperature measurements previously described).

Dumm further teaches the removable lid further comprising: a temperature sensor (see figs. 1 and 2, 26, thermocouple).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin in view of Williams, Dumm, and Chicoye ‘005 to incorporate the further teachings of Dumm to have the lid comprise said temperature sensor.  Doing so is the combination of prior art elements according to known methods (temperature sensor with the functions of Shin with the temperature sensor location of Dumm) according to known methods (method of relocating of parts) to yield the predictable results of having the temperature sensor with the lid.  Additionally, doing so is a rearranging parts of an invention which involves only routine skill in the art (MPEP 2144.04, VI-C). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).




Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 18 regarding a lid and primary pressurized fermentation have been considered, and to the extent possible have been addressed in the rejections above, at the appropriate locations with Williams teaching consolidating various elements into a lid.  Please note that the claims do not state the lid comprises the controller as argued.  Claim limitations only state the pressure sensor on the lid is connected to a controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761